Citation Nr: 1545919	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-46 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a liver disorder.

2. Entitlement to an initial increased initial evaluation for posttraumatic stress disorder (PTSD).

3. Entitlement to an increased initial evaluation for bilateral hearing loss.

4. Entitlement to an increased initial evaluation for tinnitus.

5. Entitlement to an initial evaluation in excess of 20 percent prior to March 1, 2013, for instability of the left knee as residuals of status post medial meniscectomy with osteoarthritis.

6. Entitlement to an initial evaluation in excess of 20 percent as of March 1, 2013, for instability of the left knee as residuals of status post medial meniscectomy with osteoarthritis.


7. Entitlement to an initial evaluation in excess of 20 percent prior to March 1, 2013, for instability of the right knee as residuals of status post medial meniscectomy with osteoarthritis.

8. Entitlement to an initial evaluation in excess of 20 percent as of March 1, 2013, for instability of the right knee as residuals of status post medial meniscectomy with osteoarthritis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from August 1986 to December 1986 and from November 2003 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a July 2015 hearing conducted via videoconference.  A transcript of the hearing is of record.

It is noted that the Veteran's records are now encompassed entirely in Virtual VA and Veterans Benefits Management System (VBMS) electronic records.

The issues of service connection for a liver disorder and increased evaluations for bilateral knee disabilities as of March 1, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The dividing date, as is set out below, is the date of the last adjudication of the knee pathology.


FINDINGS OF FACT

1. In a February 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to increased initial evaluations for PTSD, bilateral hearing loss, and recurrent tinnitus.

2. Prior to March 1, 2013, the Veteran's service-connected left knee disability was not manifest by symptomatology which more closely approximates "severe" subluxation or lateral instability of the left knee.

3. The Veteran's left knee disability is manifested by objective evidence of painful noncompensable limitation of motion and x-ray evidence of osteoarthritis of the left knee.

4. Prior to March 1, 2013, the Veteran's service-connected right knee disability was not manifest by symptomatology which more closely approximates "severe" subluxation or lateral instability of the right knee.

5. The Veteran's right knee disability is manifested by objective evidence of painful noncompensable limitation of motion and x-ray evidence of osteoarthritis of the right knee.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of an increased initial evaluation for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of an increased initial evaluation for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of a substantive appeal have been met with respect to the issue of an increased initial evaluation for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4. Prior to March 1, 2013, the criteria for an initial evaluation in excess of 20 percent for residuals of status post left knee medial meniscectomy with osteoarthritis based on instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

5. The criteria for a separate evaluation of 10 percent, but not greater, for osteoarthritis of the left knee with noncompensable painful motion have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).

6. Prior to March 1, 2013, the criteria for an initial evaluation in excess of 20 percent for residuals of status post right knee medial meniscectomy with osteoarthritis based on instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

7. The criteria for a separate evaluation of 10 percent, but not greater, for osteoarthritis of the right knee with noncompensable painful motion have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  No useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought.  Service treatment records are associated with claims file, as are all available post-service treatment records identified by the Veteran.  The Veteran has been afforded a VA examinations to address his claimed disability.  These VA examinations are adequate for the purposes of evaluating the Veteran's bilateral knee disabilities, as they involved a review of the his pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I. Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn the issues of increased initial ratings for PTSD, bilateral hearing loss, and tinnitus; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeals are dismissed.

II. Increased Initial Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).

Service connection for residuals of status post bilateral knee meniscectomy with osteoarthritis was awarded by the November 2007 rating decision and initial 20 percent evaluations were assigned for each knee based on instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran contends that an increased evaluation is warranted throughout the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With respect to instability of the knee, Diagnostic Code 5257 provides for a 20 percent evaluation is assigned where there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation where there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997). 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2015).  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2015).

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

As noted above, the Veteran's service-connected bilateral knee disabilities have been separately evaluated as 20 percent disabling throughout the period prior to March 1, 2013, based on instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In considering the Veteran's knee disabilities, the Board must consider whether he is entitled to a higher disability rating based on instability as well as if he is entitled to a separate evaluation based on arthritis or limitation of motion under Diagnostic Code 5010 or Diagnostic Codes 5260 and/or 5261, respectively.  As noted above, the Board will also consider whether a higher rating is in order given consideration of the DeLuca factors.

Having considered the evidence of record, including the reports of VA examinations conducted in March 2007 and June 2010, as well as numerous VA and private treatment records pertaining to the bilateral knees, the Board finds that an increased evaluation based on instability of the is not warranted for either knee at any point prior to March 1, 2013.  Further, the Board finds that a separate 10 percent evaluation, but no higher, for each knee is warranted throughout the appeal period, as there is x-ray evidence of arthritis with objective evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In considering whether a higher evaluation is warranted based on instability and/or limitation of motion of either knee, the Board acknowledges the Veteran's subjective complaints of instability, including his knee giving way resulting in falling, painful motion, locking, and crepitus.  However, there is no objective evidence of symptomatology which more closely approximates "severe" subluxation or instability, nor is there objective evidence of flexion limited to 45 degrees or less, or extension of ten degrees or more, of either knee at any point during the appeal period.  Specifically, a March 2007 VA examination report found there to be no subluxation, locking pain, joint effusion or crepitus of either knee.  Range of motion testing revealed flexion limited by pain to 135 degrees with full extension to zero degrees bilaterally.  Similar objective findings are reflected by a June 2010 VA examination report.  

To the extent the Veteran experienced pain throughout the range of motion of the bilateral knees, the objective evidence of record indicates such pain does not limit his functional range of motion to such severity as to warrant an evaluation greater than 10 percent at any point prior to March 1, 2013.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system"); see also DeLuca, 8 Vet. App. at 206 -07.

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's service-connected bilateral knee disabilities.  However, no higher or separate evaluations are warranted under any of these diagnostic codes at any point during the appeal period.  In this regard, the Board observes that Diagnostic Codes 5258 does not apply to the Veteran's knee disabilities because there is no evidence of semilunar dislocated cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262 for the knees.

The Board acknowledges the Veteran's contentions that his service-connected bilateral knee disabilities warrant evaluations greater than those assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected bilateral knee disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2015).

Accordingly, the preponderance of the evidence is against entitlement to an initial evaluation in excess of 20 percent for either knee based on instability for status post knee medial meniscectomy with osteoarthritis at any point prior to March 1, 2013. 38 C.F.R. § 4.71a.  As such, the benefit-of-the-doubt rule does not apply, and this portion of the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as discussed above, there is x-ray evidence of osteoarthritis bilaterally with objective evidence of painful motion; therefore, separate 10 percent evaluations are warranted for both the left and right knees pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010. 

III. Final Considerations

The discussion above reflects that the symptoms of the Veteran's bilateral knee disability are contemplated by the applicable rating criteria.  The effects of his disability, including stiffness, weakness, instability, fatigue, and painful limited motion, have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Further, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extrascheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extrascheduler consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As a final note, the question of entitlement to total disability rating based on individual unemployability is an element of all increased-rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, though, the record indicates the Veteran was gainfully employed prior to March 1, 2013, and there is neither an assertion by the appellant nor evidence of record that the Veteran was then unemployable due to his service-connected bilateral knee disabilities.  Therefore, remand or referral of a derivative claim of entitlement to individual unemployability benefits is unnecessary.


ORDER

The issue of entitlement to an increased initial evaluation for PTSD is dismissed.

The issue of entitlement to an increased initial evaluation for bilateral hearing loss is dismissed.

The issue of entitlement to an increased initial evaluation for tinnitus is dismissed.

An initial evaluation in excess of 20 percent prior to March 1, 2013, based on instability for status post left knee medial meniscectomy with osteoarthritis is denied.

A separate initial evaluation of 10 percent, but no higher, based on arthritis with painful limitation of motion for status post left knee medial meniscectomy with osteoarthritis is granted, subject to the law and regulations governing the award of monetary benefits.

An initial evaluation in excess of 20 percent prior to March 1, 2013, based on instability for status post right knee medial meniscectomy with osteoarthritis is denied.

A separate initial evaluation of 10 percent, but no higher, based on arthritis with painful limitation of motion for status post left knee medial meniscectomy with osteoarthritis is granted subject to the law and regulations governing the award of monetary benefits.



REMAND

The Veteran has claimed service connection for a liver disorder manifested by elevated liver function test (LFT) readings.  A review of the record includes a June 2007 private treatment record from Dr. DeSilva indicating elevated LFTs and abnormal liver function.  By June 2008, records from Dr. DeSilva include an assessment of other nonalcoholic chronic liver disease.  

A March 2007 VA examination determined there was no basis for a diagnosis of a liver disorder.  Likewise, VA treatment records note elevated LFTs, likely due to a fatty liver, and recommend a low fat diet, but do not indicate a diagnosis of a chronic liver disorder.  Due to the conflicting medical evidence, and because the March 2007 VA examination predates the diagnosis of other chronic nonalcoholic chronic liver disease by Dr. DeSilva, the Board believes an addendum opinion would be beneficial to determine if the Veteran suffers from a diagnosed liver disorder and, if so, address the etiology of this condition.

With respect to the increased rating claims pertaining to the bilateral knees, the Board observes the Veteran's claim was last adjudicated by the RO on an appellate basis by a March 1, 2013, supplemental statement of the case (SSOC).  Since this time, the Veteran has submitted additional private treatment records pertaining to his bilateral knee disability, and additional VA treatment and examination records have been associated with the claims file.  The Board may not consider in the first instance evidence pertinent to the Veteran's claims on appeal absent a written waiver of AOJ jurisdiction from the Veteran.  See 38 C.F.R. § 20.1304(c) (2015).  As such a waiver has not been received, the increased rating claims must be remanded to allow the AOJ to consider this new evidence and readjudicate the Veteran's claims.

The Board recognizes that an August 2015 rating decision adjudicated and denied the Veteran's claim for an increased evaluation.  However, this rating decision was issued in error, as the Veteran's claim was in appellate status.  Even were the Board to accept the August 2015 rating decision as a readjudication of the Veteran's claim, the Board notes it was not issued by a Decision Review Officer (DRO) as requested by the Veteran, nor did it consider any evidence other than a June 2015 VA examination report.  As such, this rating decision cannot constitute a readjudication of the Veteran's appeal as required by 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA examiner for an addendum opinion regarding the Veteran's claimed liver disorder.  If the examiner determines an additional physical examination would be beneficial, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.  Following a review of the claims file, and physical examination if deemed necessary, the examiner should address the following:

a. Has the Veteran been clinically diagnosed with a chronic liver disorder at any point during the appeal period (dating to September 2006)?  If so, state the proper diagnosis.  In offering this opinion, the examiner must address the private and VA findings of elevated LFTs as well as the June 2008 private diagnosis of other nonalcoholic chronic liver disease.

b. If the Veteran has been diagnosed with a chronic liver disorder above, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that such liver disorder had its onset or is otherwise etiologically related to his period of active service, to include environmental exposures while serving in Iraq?

A complete rationale must be provided for any opinion expressed, including a discussion of the evidence of record as well as the medical principles which led to the conclusions reached.

2. The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the AOJ should review the examination report to ensure that they are in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.  

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence, including that received since March 1, 2013.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


